Order entered July 13, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant
                             V.
            HILARY THOMPSON HUTSON, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-04855-2019

                              No. 05-20-01118-CV

    BRIGETTA D'OLIVIO AND ALL OTHER OCCUPANTS, Appellant
                            V.
             HILARY THOMPSON HUTSON, Appellee

                 On Appeal from County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02704-2020

                                   ORDER

      Before the Court are Niles Illich’s motion to withdraw as counsel for

appellant and appellant’s pro se emergency motion for permission to file an

amended brief. The motions were filed in both appeals.
      We GRANT the motions. We DIRECT the Clerk of the Court to remove

Niles Illich as appellant’s counsel. All further communications with appellant

shall be directed to:

      Brigetta D’Olivio
      2916 Creekbend Drive
      Plano, Texas 75075
      (214) 733-7204.

We ORDER appellant’s amended brief be filed no later than July 21, 2021.

Appellee’s brief shall be filed within thirty days of the filing of appellant’s

amended brief.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE